DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is rejected because the amended language is confusing. Either there is no antecedent support within the claim for “the liquid phase” or it is not clear if Applicant is claiming that the activation agent and non-polar organic solvent are liquids.  Clarification is required.

 	Claims 19 and 20 are rejected because there is no antecedent support in claim 1 for “thin film high shear reactor”.  Also, the term “high” is a relative term that does not have a comparative value.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 16 the language “wherein the processed coal is used as an energy source” and in claim 18 the language “configured and selected for use in whole or in part with a group consisting of boilers, generators, fuel cells, engines, solvents, cleaning agents and any combination thereof places not further limitations on the method for producing clean coal.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0057577 (appears on PTO-1449).
 	EP teaches a process for the beneficiation of coal by subjecting a particulate raw coal to treatment with a water-insoluble organic liquid under conditions of high shear, and recovering the coal resulting therefrom (see col. 3, lines 59-65; col. 4, lines 1-9).  The coal is used as a primary source of energy (see col. 1, lines 1-20). The coal is pulverized with an aqueous solution to obtain a coal and water slurry. EP grinds the coal to a particle size of from 0.295-0.05 mm (295-50 microns) (see col. 5, lines 40-44).  The slurry exiting the pulverization zone is fed to a high shear zone wherein the coal is contacted at a temperature from about 40 C to about 95 C (see (see col. 5, lines 59-63).  The water-insoluble liquids (non-polar solvent) may be benzene, toluene, etc. (see col. 6, lines 32-51).  The beneficiated coal is recovered after removal of residual water and 
 	EP does not specifically teach that that the activation agent and non-polar are introduced in the liquid phase.  However, no unobviousness is seen in this difference because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Selection of any order of mixing ingredients is prima facie obvious.
Claims 2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0057577 in view of Hassan (US 20100317748, appears on PTO 1449).
 	EP has been discussed above.  EP does not specifically teach that the high shear reactor is a spinning disk reactor or a cavitation reactor.  However, Hassan teaches subjecting coal and a liquid to high shear conditions (see abstract), wherein the apparatus performing the high shear conditions is a mixing device that induces cavitation (see para 0130) or a mixing device comprising at least one rotor and at least one stator separated by a shear gap, wherein the shear gap is the minimum distance between the at least one rotor and the at least stator, and wherein the high shear mixing device is capable of producing a tip speed of the at least one rotor of greater than 22.9 m/s (4,500 ft/min), and a pump configured for delivering a fluid stream comprising liquid medium to the high shear mixing device (see para 0141).  The minimum clearance 
 	It would have been obvious to one of ordinary skill in the art to use the claimed high shear devices because Hassan teaches that these devices are used to mix coal and liquid mixtures at a high shear rate.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0057577 in view of WO 2005040435 (appears on PTO 1449).
 	EP has been discussed above. EP does not specifically teach that the extracted metal is at least one precious or semi-precious metal. However, WO teaches a process of removing precious metal from coal (see abstract; page 3, lines 15-20).
 	It would have been obvious to one of ordinary skill in the art to have extracted precious metals from the coal because EP desires a coal free of metal impurities and WO teaches that extraction of the coal will remove such metals. 
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17311169/20220226